ACCEPTED
                                                                                           01-14-00877-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       3/9/2015 8:07:21 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                    CLERK

                          Appeal No. 01-14-00877-CR
                     __________________________________
                                                                         FILED IN
                                                                  1st COURT OF APPEALS
                          In the First Court of Appeals               HOUSTON, TEXAS
                     __________________________________           3/9/2015 8:07:21 PM
                                                                  CHRISTOPHER A. PRINE
                                                                          Clerk
                    FALLON NICOLE WAGNER, Appellant

                                          Vs.

                       THE STATE OF TEXAS, Appellee.
                     __________________________________

               On Appeal from the 149TH Judicial District Court
                             of Brazoria County,
                              Cause No. 73035.
                   __________________________________

         FIRST MOTION FOR EXTENSION OF TIME TO FILE
       THE BRIEF FOR APPELLANT, FALLON NICOLE WAGNER

To the Honorable Justices of the First Court of Appeals:

      Comes now Appellant, Fallon Nicole Wagner, by and through her attorney of

record, Cary M. Faden, and moves this Court for an extension of time to file the brief

for appellant for thirty (30) days, or until April 6, 2015, and would respectfully show

the Court:

                                           I.

      In Cause No. 73035, in the 149th Judicial District Court of Brazoria County,

appellant entered a plea of not guilty, before the jury, to the offense of possession of


                                           1
a controlled substance. Tex. Health and Safety Code §481.115. On October 22, 2014,

the jury assessed her punishment, at eight (8) years of Texas Department Of Criminal

Justice-Institutional Division. On October 28, 2014, appellant timely filed her written

notice of appeal.

                                           II.

      The clerk's record was filed with the Clerk of the Court on December 3, 2014.

The reporter's record was filed with the Clerk of the Court on February 3, 2015.

Therefore, the brief for appellant was originally due March 5, 2015. TEX. R. APP.

P. 38.6(a). This is appellant's first motion for extension of time to file the brief. No

other extension of time to file the brief for appellant has been requested or granted.

This extension is not requested for the purpose of delay; but so that justice may be

done. The length of time requested for this extension is thirty (30) days, or until April

6, 2015.

                                          III.

       The facts relied upon to reasonably explain the need for this motion are that

counsel has been involved in trial; and additional and separate appellate cases and

preparations, and the review of the voluminous record in this cause, which have

delayed the briefing schedule on this case. Additionally, appellate counsel has been

on vacation. Thirty (30) days are required for counsel to complete the research and

                                           2
drafting on the brief for appellant.

        WHEREFORE, PREMISES CONSIDERED, appellant, Fallon Nicole Wagner,

prays that the Court grant his first motion for extension of time to file the brief and

extend the time for filing the brief for appellant for thirty (30) days, or until April 6,

2015.

                                         Respectfully submitted,


                                         /s/CARY M. FADEN
                                         Cary M. Faden
                                         77 Sugar Creek Center Blvd., Suite 230
                                         Sugar Land, Texas 77478
                                         Telephone: (281) 491-6182
                                         Facsimile: (281) 491-0049
                                         Texas Bar No. 06768725
                                         E-MAIL: caryfaden@aol.com

                                         Attorney for Appellant




                                            3
                           CERTIFICATE OF SERVICE

      In accordance with TEX. R. APP. P. 9.5, I, Cary M. Faden, certify that a true

and correct copy of the foregoing first motion for extension of time to file the brief

has been served, by U.S. Mail, upon the attorney of record for the State of Texas, the

Brazoria County District Attorney, Appellate Division, 111 East Locust Street,

Room408A, Angleton, Texas 77515, on this the 5th day of March, 2015.

                                       /s/CARY M. FADEN
                                       Cary M. Faden




           CERTIFICATE OF COMPLIANCE, T.R.A.P., RULE 9.4(3)

      In accordance with TEX. R. APP. P. 9.4(3), I Cary M. Faden, certify that this

is a computer generated document and I state that the number of words in this

document is approximately 582 words. I am relying on the word count of the

computer program used to prepare this document.


                                       /s/ CARY M. FADEN
                                       Cary M. Faden




                                          4